Citation Nr: 1043616	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural 
hearing loss.

2.  Entitlement to an increased evaluation for residuals of 
trauma of the cervical spine, with displacement of C4-C5, 
narrowing of C5-C6, and myofascial pain syndrome, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an initial compensable evaluation for left ear 
sensorineural hearing loss.

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to the Veteran's service-
connected cervical spine disability.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the Veteran's service-
connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to May 1958 
and from June 1958 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  After a video conference hearing in February 
2007, the Board remanded this case in June 2007 and August 2008.

The Veteran's appeal also initially included the issue of 
entitlement to service connection for psoriasis.  This claim has 
since been granted in a September 2009 rating decision; 
therefore, this issue is no longer before the Board on appeal.  

In both prior remands, the Board referred the Veteran's claim for 
service connection for a low back disorder to the Agency of 
Original Jurisdiction (AOJ) for appropriate action.  No action 
has been taken on this claim to date.  As referenced in the 
REMAND section below, adjudication of this claim is critical for 
a determination of the claim for service connection for a 
bilateral leg disorder.  Accordingly, the claim for service 
connection for a low back disorder is again referred to 
the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for a higher initial evaluation for left ear 
sensorineural hearing loss and for service connection for 
bilateral eye, leg, and hip disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed right ear sensorineural hearing loss 
has been shown by competent evidence to be etiologically related 
to service.

2.  The Veteran's cervical spine disorder is not productive of 
ankylosis or doctor-prescribed bedrest and has not been shown to 
result in separately compensable associated objective 
neurological abnormalities; there is no evidence confirming 
radiculopathy of the arms, and any associated headaches have been 
shown to be far less frequent than characteristic prostrating 
attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  The criteria for entitlement an increased evaluation for 
residuals of trauma of the cervical spine, with displacement of 
C4-C5, narrowing of C5-C6, and myofascial pain syndrome, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 and 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a bilateral eye 
disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including such organic neurological disorders 
as sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In the appealed September 2003 rating decision, the RO granted 
service connection for left ear hearing loss on the basis that a 
March 1975 separation examination report indicated a pure tone 
threshold of 50 decibels at 4000 Hertz on the left.  The RO 
denied service connection for right ear hearing loss because that 
same examination showed no pure tone thresholds in excess of 20 
decibels (at 4000 Hertz) on the right.  The claims file at that 
time also included the report of a September 2003 VA audiological 
examination, which confirmed a bilateral hearing loss pursuant to 
38 C.F.R. § 3.385 but contained no opinions as to the etiology of 
the hearing loss in either ear.

Pursuant to the Board's August 2008 remand, the Veteran underwent 
a second VA audiological examination in February 2009, with an 
examiner who reviewed the claims file.  This examination report 
contains a Maryland CNC speech recognition score of 88 in the 
right ear.  The examiner reviewed the claims file and noted the 
Veteran's history of military noise exposure, including 8-inch 
Howitzers, cannons, high pitch Morse code, heavy equipment, rifle 
range, generators, and artillery rounds.  The examiner noted that 
the Veteran's January 1955 enlistment examination report 
indicated hearing within normal limits bilaterally as ascertained 
by a whispered voice test, which was not frequency-specific.  
While the March 1975 retirement examination findings as to the 
right ear were within normal limits, there was decreased hearing 
acuity (from zero to 20 decibels) in the right ear.  Therefore, 
the examiner found a bilateral decrease in hearing acuity at 4000 
Hertz and determined that it was at least as likely as not that 
the Veteran's current sensorineural hearing loss at 4000 Hertz 
was etiologically related to his period of active service.

In summary, there is now competent medical evidence of record, 
uncontradicted by any other evidence, directly linking the right 
ear sensorineural hearing loss disability to service.  As such, 
service connection is warranted for right ear sensorineural 
hearing loss, and the claim is granted in full.

II.  Entitlement to an increased evaluation for a cervical spine 
disorder

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

During the pendency of this appeal, the criteria for evaluating 
spine disorders have been substantially revised.  Revision of the 
rating criteria took place in two phases.  Prior to receipt of 
the Veteran's claim in July 2003, revisions to the criteria for 
evaluating intervertebral disc syndrome were enacted on September 
23, 2002.  Consequently, only the current criteria for rating 
intervertebral disc syndrome may be considered by the Board.  The 
other cervical spine rating criteria, however, were revised 
following receipt of the claim; consequently, both the former and 
the current rating criteria concerning the cervical spine warrant 
consideration. 

Under current 38 C.F.R. § 4.71a, Diagnostic Code 5243 is for 
intervertebral disc syndrome.  Intervertebral disc syndrome will 
be rated either under the general rating formula for diseases and 
injuries of the spine or under the general rating formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in a higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
general rating formula for diseases and injuries of the spine 
will be discussed in pertinent part below.  The other rating 
formula provides a 20 percent evaluation for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past twelve months.  A 
60 percent evaluation contemplates incapacitating episodes having 
a total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a physician.  

The other diagnostic criteria for evaluating spine disorders were 
revised as of September 26, 2003.  This revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  The Veteran's 
disability has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5290 (2002).

Under Diagnostic Code 5285, concerning residuals of a vertebral 
fracture, a 60 percent evaluation was assigned in cases without 
cord involvement but with abnormal mobility requiring a neck 
brace (jury mast).  A 100 percent evaluation was assigned for 
cord involvement, bedridden, or requiring long leg braces.  Other 
cases were to be rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  

The maximum available evaluation under Diagnostic Code 5290 was 
30 percent for severe limitation of motion of the cervical spine.  
The Board further notes that, under Diagnostic Code 5287, a 30 
percent evaluation was assigned for favorable ankylosis of the 
cervical spine and a 40 percent evaluation was warranted for 
unfavorable ankylosis.

Currently, Diagnostic Codes 5235 through 5243 encompass the 
spine.  Under the general rating formula for diseases and 
injuries of the spine, a 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of the 
entire cervical spine.  A 100 percent evaluation is for 
unfavorable ankylosis of the entire spine. Associated objective 
neurological abnormalities (e.g., bladder and bowel impairment) 
are to be evaluated separately.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the cervical 
spine encompasses 45 degrees of flexion, extension, and bilateral 
lateral flexion and 80 degrees of bilateral rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees.  

The pertinent contemporaneous evidence of record includes VA 
examination reports from September 2003 and March 2009.  These 
reports confirm limitation of motion of the cervical spine, 
limited by pain, fatigue, and lack of endurance following 
repetitive use and during flare-ups, as well as painful motion 
and muscle spasm.  The Board has considered these findings, as 
well as the considerations under 38 C.F.R. §§ 4.40 and 4.45 
addressing pain and functional loss symptoms, but must stress 
that there are no diagnostic codes, either prior to September 
2003 or currently, allowing for an evaluation in excess of 30 
percent on the basis of limitation of motion of the cervical 
segment of the spine.  Moreover, these examination reports are 
negative for any ankylosis of the cervical spine or for 
demonstrable deformity of a vertebral body.  Indeed, the examiner 
who conducted the March 2009 VA examination specifically stated 
that there were "no deformities of the neck" and further 
confirmed, in rendering an impression, that an MRI revealed no 
demonstrable cervical vertebral body deformity.  The Board 
further notes that the Veteran specifically denied incapacitating 
episodes for which he was prescribed bedrest in the past twelve 
months.


As there is no basis for an increased evaluation in view of the 
aforementioned findings, the Board has considered whether the 
evidence supports a separate evaluation for any associated 
objective neurological abnormalities.  During the March 2009 VA 
examination, however, the Veteran denied radiation of his neck 
pain to the shoulders or upper extremities.  He did report 
headaches that were "a 3 on a scale of 10," but he indicated 
that he treated these headaches by getting out of bead and 
starting to move the neck around, with the headaches "gone 
spontaneously in 30 minutes to one hour without any medicinal 
intervention."  In rendering an impression of the cervical spine 
disability, the examiner noted residual mild occipital headaches 
that occurred in the early morning and were spontaneously 
resolved with movement.  Even accepting the headaches as 
associated with the cervical spine disorder, the Board finds this 
disability picture to be far less frequent than characteristic 
prostrating attacks averaging one in two months over the last 
several months, as would warrant a 10 percent evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine).  As a zero 
percent evaluation is warranted for less frequent attacks under 
this section, the Board must conclude that there is no basis for 
a separate compensable evaluation for secondary headaches.
 
The Board also finds that there is no basis for a "staged" 
rating.  Rather, the symptomatology shown upon examination during 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability rating.

Additionally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  The Board notes that the 
Veteran, in his February 2007 hearing testimony, primarily 
complained of pain, but those complaints are fully contemplated 
by the currently assigned 30 percent evaluation.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, during his March 2009 VA neurological examination, the 
Veteran confirmed that he retired from the federal government in 
1997 "as he was eligible by age."  He has not asserted, nor 
does the record suggest, that his service-connected cervical 
spine disability renders him unable to secure or follow a 
substantially gainful occupation.  The Board thus finds that this 
case does not raise a claim for a total disability rating due to 
individual unemployability resulting from service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Overall, the competent evidence does not support the claim for an 
evaluation in excess of 30 percent for residuals of trauma of the 
cervical spine, with displacement of C4-C5, narrowing of C5-C6, 
and myofascial pain syndrome, and that claim must be denied.  
38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, the claim for service connection for right ear 
sensorineural hearing loss has been granted, and no further 
analysis of that claim is warranted in this section.  An August 
2003 notice letter contained misleading information as to the 
cervical spine rating claim, as a "back" disorder was 
referenced.  A correct letter addressing the cervical spine 
disability was issued in June 2005.  The elements of the claim on 
appeal, as well as the types of evidence that would contain 
pertinent findings, were discussed during the February 2007 
hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In 
June 2007, the Veteran was furnished a letter addressing VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In December 2008, a further letter concerning 
the applicable diagnostic codes for rating cervical spine 
disabilities was sent to the Veteran.  This case was most 
recently readjudicated in a September 2009 Supplemental Statement 
of the Case, and the Board finds that this course of corrective 
notification and readjudication ensures that there has been no 
prejudice to the Veteran from any initial errors of notification.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA also fulfilled its duty to assist in obtaining the identified 
and available evidence needed to substantiate the cervical spine 
claim.  The RO has obtained records corresponding to all 
treatment described by the Veteran, including updated VA 
treatment records.  The Veteran was afforded VA examinations that 
were fully adequate in addressing the symptoms and severity of 
the service-connected cervical spine disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The completion of such 
action, along with the issuance of the aforementioned December 
2008 notice letter, has ensured compliance with the instructions 
contained in the August 2008 remand.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for right ear sensorineural 
hearing loss is granted.

Entitlement to an increased evaluation for residuals of trauma of 
the cervical spine, with displacement of C4-C5, narrowing of C5-
C6, and myofascial pain syndrome, currently evaluated as 30 
percent disabling, is denied.


REMAND

As the Board has now granted service connection for right ear 
sensorineural hearing loss, the appeal concerning the initial 
evaluation for left ear sensorineural hearing loss is affected by 
the addition of the right ear hearing loss as a service-connected 
disability; the service-connected disability is now bilateral 
sensorineural hearing loss.  Consequently, the Board defers 
action on this appeal until the AOJ assigns an effective date for 
service connection for right ear hearing loss and assigns a 
disability evaluation based on the addition of right ear hearing 
loss as a service-connected disability.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

With regard to the claim for service connection for a bilateral 
eye disorder, the AMC complied with the Board's instructions to 
afford the Veteran a VA eye examination addressing the nature and 
etiology of the claimed disorder.  During that examination, 
however, the Veteran described private eye treatment, records of 
which have not been associated with the claims file.  
Specifically, he noted lens implant surgery in the right eye in 
2006 and in the left eye in 2007 at the Alexandria Eye and Laser 
Center in Alexandria, Louisiana and also described surgery to 
correct the right eye, times two (Graves disease) in 2003 and 
2004.  Further efforts should be made to obtain records of this 
noted surgery.  38 C.F.R. § 3.159(c)(1).

As to the claims for service connection for bilateral leg and hip 
disorders, the Board remanded these claims in October 2008 for 
development including a VA examination addressing the nature and 
etiology of the claimed disorders, with consideration of whether 
such disorders were etiologically related to the service-
connected cervical spine disorder.  These questions, as noted by 
the Veteran's representative in an October 2010 brief, were not 
specifically addressed by the March 2009 VA neurological 
examination.  To that extent, the AMC has not complied with the 
Board's remand instructions, and a remand for corrective action 
is required in view of Stegall.

Of note to the Board, however, is that the examiner who conducted 
the March 2009 VA examination instead addressed the question of 
the etiology of a lumbosacral spine disorder.  The opinions 
rendered as to this matter are, to a certain extent, 
contradictory.  In rendering an assessment, the examiner 
diagnosed traumatic lumbosacral strain and degenerative disc 
disease of L4-L5 and L5-S1, with radicular symptoms, but noted 
that such disc disease was not felt to be due to airborne jumping 
and multiple traumas in the military.  In a separate section, 
however, the examiner opined that the Veteran's lumbar spine (L4-
L5 and L5-S1) was injured during service and that he would "be 
given the benefit of the doubt," given his occupations in the 
military and his multiple repeated traumas, in concluding that 
the onset of his lumbar spine condition was related to his active 
military service. 

As noted above, the Board has referred the issue of service 
connection for a low back disorder to the RO.  Given that the 
Veteran's bilateral leg disorder may represent secondary 
radiculopathy, the Board finds that the low back disorder claim 
should be considered in conjunction with the bilateral leg 
disorder claim on remand.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims on appeal, including 
the initial evaluation for bilateral 
sensorineural hearing loss.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by him.  The Veteran should also be 
requested, in regard to the bilateral eye 
disorder claim, to fill out a signed 
release form for the Alexandria Eye and 
Laser Center so that surgical records can 
be obtained from that facility.

2.  Then, all records for which signed 
release forms have been completed should be 
requested by the RO/AMC.  All records 
obtained pursuant to this action must be 
included in the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be added 
to the claims file.

3.  The Veteran must next be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
claimed bilateral leg and hip disorders.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed bilateral leg 
and hip disorders.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service, or were caused or increased in 
severity as secondary to the service-
connected cervical spine disorder.  As to 
the legs, the examiner should also address 
whether there is objective evidence of 
chronic lumbosacral radiculopathy and, if 
so, whether it is at least as likely as 
not that the Veteran's currently diagnosed 
lumbosacral spine disorder is etiologically 
related to service.  This opinion should be 
based, in part, upon consideration of the 
March 2009 VA neurological examination 
findings.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The RO/AMC should adjudicate the 
inextricably intertwined issue of service 
connection for a low back disorder, with 
consideration of 38 C.F.R. § 3.156(a) in 
view of the prior December 1998 and January 
2006 rating decisions denying service 
connection for degenerative joint disease 
of the lumbar spine.  If this claim is 
resolved favorably, the RO/AMC should also 
consider whether separate evaluations are 
warranted for associated objective 
neurological abnormalities (i.e., 
radiculopathy) of the lower extremities.  

5.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial compensable 
evaluation for bilateral sensorineural 
hearing loss and service connection for a 
bilateral eye disorder and bilateral leg 
and hip disorders, both to include as 
secondary to the service-connected cervical 
spine disorder, should be readjudicated.  
If the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


